        Case 2:18-cr-00100-PBT Document 121 Filed 02/05/20 Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                    :
                                            :         CRIMINAL NO. 18-100
             v.                             :
                                            :
MICHAEL ROHANA                              :


                                          ORDER


                  AND NOW, this              day of                  , the Court being advised

that the government seeks a continuance of the trial set for February 18, 2020, in the above

captioned matter, on the grounds that three essential witnesses, Wu Haiyun, Shen Maosheng

and Rong Bo are unavailable, due to the current travel ban from China to the United States

imposed by the United States government. The Court finds that Wu Haiyun, Shen Maosheng

and Rong Bo are essential witnesses who are unavailable to testify at the trial scheduled to

begin on February 18, 2020, pursuant to 18 § 3161(h)(3)(A), and the ends of justice will best be

served by granting a continuance in this matter, pursuant to 18 U.S.C. § 3161(h)(7)(A) and,

therefore, it is hereby

                                          ORDERED

that the time in which defendant is brought to trial is continued until ___________________.


                                            BY THE COURT:



                                            HONORABLE PETRESE B. TUCKER
                                            Judge, United States District Court
          Case 2:18-cr-00100-PBT Document 121 Filed 02/05/20 Page 2 of 6



                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :

                v.                               :       CRIMINAL NO. 18-100

MICHAEL ROHANA                                   :

              GOVERNMENT’S MOTION FOR CONTINUANCE OF TRIAL
               DUE TO UNAVAILABILITY OF ESSENTIAL WITNESSES

                The United States of America, by its undersigned attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and K.T. Newton,

Assistant United States Attorney, respectfully requests a continuance in this matter, pursuant to

18 § 3161(h)(3)(A), on the grounds that three essential witnesses from China, Wu Haiyun, Shen

Maosheng and Rong Bo, will not be available to testify at the trial scheduled to begin on

February 18, 2020, due to the travel restrictions imposed on February 2, 2020, by the United

States by a Presidential Proclamation that temporarily suspends entry into the United States of

foreign nationals that have been in China within the past 14 days. In support of this motion, the

government avers as follows:

                 1.      Trial in this matter is scheduled to begin on Tuesday, February 18, 2020.

                 2.      Government witnesses Wu Haiyun, Shen Maosheng and Rong Bo, are

 Chinese citizens who reside in China and were scheduled to travel from China to the United

 States to testify at the trial in this case, but, as a result of the travel restrictions imposed by the

 Presidential Proclamation of February 2, 2020, these witnesses are currently unable to enter,

 the United States.

                 3.      Wu Haiyan is the Project Manager of the Shaanxi Cultural Heritage

 Promotion Center; Shen Maosheng is the Deputy Director of the Archeological Department of

                                                     1
         Case 2:18-cr-00100-PBT Document 121 Filed 02/05/20 Page 3 of 6



the Emperor Qin Shi Huang’s Mausoleum Site Museum; and Rong Bo is Deputy Director of

the Artifact Conservation and Scientific Research Organization for Emperor Qinshihuang’s

Mausoleum Museum.

              4.      Each of these witnesses are representatives of the victim in this case,

the Chinese government, and are essential witnesses for the government’s case, as detailed

below:

                      a. Wu Haiyun, the Project Manager of the Shaanxi Cultural Heritage

                          Promotion Center, is responsible for the organization and

                          implementation of overseas exhibits of items from the Emperor Qin

                          Shi Huang’s Mausoleum Site Museum and other museums. He will

                          testify about: (1) the procedures, processes and details of the loan of

                          items for the exhibit at the Franklin Institute and Pacific Science

                          Center; (2) how items were chosen; (3) the classification of the

                          items chosen; and (4) the insured value of the items in the exhibit,

                          including the Cavalryman. He will also testify about other

                          locations where the Cavalryman had been exhibited prior to

                          December 2017.

                      b. Shen Maosheng, the Deputy Director of the Archeological

                          Department of the Emperor Qin Shi Huang’s Mausoleum Site

                          Museum, is involved in the planning and implementation of the

                          archeological work for the Mausoleum Site, which dates to the Qin

                          Dynasty (221 to 206 B.C.). He will testify about: (1) the history

                          and importance of the Mausoleum Site of Qin Shi Huang, the first

                                               2
         Case 2:18-cr-00100-PBT Document 121 Filed 02/05/20 Page 4 of 6



                            Emperor of China; (2) the archeological work at that site; (3) the

                            excavation and restoration of the Cavalryman and five other

                            cavalryman terracotta warriors, and associated items, from Pit 2 of

                            the Mausoleum Site between 1976 and 1977; and (4) how it was

                            determined that the Cavalryman and the other items in Pit 2 dated

                            to the Qin Dynasty.

                        c. Rong Bo, the Deputy Director of the Artifact Conservation and

                            Scientific Organization for Emperor Qin Shi Huang’s Mausoleum

                            Museum, will testify about: (1) the restoration of the Terracotta

                            Warriors; (2) the process for restoring the Terracotta Warriors after

                            excavation by the archeologists; (3) his physicial and documentary

                            evaluation of the Cavalryman in 2016-2017 before it was loaned to

                            the Franklin Institute and Pacific Science Center exhibit; and (4) his

                            examination of the Cavalryman and Cavalryman Thumb in March

                            2018 after the stolen Cavalryman Thumb was recovered.

               5.      The testimony of these witnesses is essential to the government’s case as

this testimony establishes the cultural importance, significance, age, provenance and authenticity

of the Cavalryman and the Cavalryman Thumb, as well as the basis for the insured value of the

Cavalryman, all of which are directly relevant to establish that the stolen Cavalryman Thumb is

an “object of cultural heritage” under 18 U.S.C. § 668(a)(2), an essential element of the crimes

with which defendant Michael Rohana has been charged. In addition, these witnesses are the

representatives of the Chinese government, the victim in this case, and it is important that the

jury has the opportunity to hear from these representatives of the victim.


                                                  3
        Case 2:18-cr-00100-PBT Document 121 Filed 02/05/20 Page 5 of 6



                                         CONCLUSION

               For the reasons stated above, the government respectfully requests that the trial

in this matter be continued from February 18, 2020, pursuant to 18 § 3161(h)(3)(A), due to the

unavailability of essential witnesses Wu Haiyun, Shen Maosheng and Rong Bo and on the

grounds that the ends of justice will best be served by granting a continuance in this matter,

pursuant to 18 U.S.C. § 3161(h)(7)(A).

                                                    Respectfully submitted,

                                                    WILLIAM M. McSWAIN
                                                    United States Attorney
                                                    Eastern District of Pennsylvania



                                                    K.T. Newton
                                                    K.T. NEWTON
                                                    Assistant United States Attorney
Dated: February 5, 2020




                                                4
         Case 2:18-cr-00100-PBT Document 121 Filed 02/05/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing pleading with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

following attorneys of record for the defendant.

                              Catherine Henry, Esquire
                              Nancy MacEoin, Esquire




                                                       K.T. Newton
                                                       K.T. NEWTON
                                                       Assistant United States Attorney
Dated: February 5, 2020




                                                   5
